Citation Nr: 0430568	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  99-08 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from May 1958 to October 
1961 and from July 1965 to June 1969.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
In that determination, the RO inter alia denied the 
appellant's claim of entitlement to service connection for 
asbestosis.  The appellant disagreed and this appeal ensued.  
The Board remanded the case in September 2000 and October 
2003 for additional evidentiary development.  This case has 
been advanced on the docket.  See 38 C.F.R. § 20.900(c) 
(2004).  


FINDING OF FACT

The appellant's pulmonary symptomatology is not a 
manifestation of asbestosis.  


CONCLUSION OF LAW

The appellant does not have asbestosis that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 2 91 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The initial claim involved in this case was received in 
October 1998, and there is no issue as to provisions of forms 
or instructions for applying for the benefit.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2004).  
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi (Pelegrini II), 
No. 01-944, U.S. Vet. App. (June 24, 2004) (granting motion 
for reconsideration of and vacating Pelegrini v. Principi 
(Pelegrini I), 17 Vet. App. 412 (2004)), held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
before November 9, 2000, the date the VCAA was enacted.  
VA believes Pelegrini II is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II , the Board finds any defect with respect to the VCAA 
notice requirement in this case to be harmless error for the 
reasons specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his initial claim in October 1998, 
the RO sent him an October 1998 letter asking for specific, 
detailed information concerning his alleged in-service 
asbestos exposure and any current treatment for asbestosis.  
In other letters of October 1998, the RO asked physicians 
identified by the appellant for information and evidence 
relevant to their treatment of him.  By an April 1999 letter, 
the RO notified him of the initial denial of his claim.  
After he disagreed, the RO issued a May 1999 statement of the 
case that listed the evidence considered, the applicable law 
and rating criteria, and the reasons for the decision.  By a 
May 1999 letter, the RO informed the appellant of an upcoming 
hearing (held in July 1999).  After considering this and 
other additional evidence, the RO issued a January 2000 
supplemental statement of the case.  

The Board remanded the case in September 2000 for additional 
evidentiary development, including acquisition of outstanding 
medical records and scheduling of a VA pulmonary examination.  
By an October 2000 letter, the RO informed the appellant of 
the need for information regarding his treatment.  By 
November 2000 letters, the RO asked the medical professionals 
identified by the appellant for all relevant records.  The 
RO, in May 2001 and January 2003 letters, informed the 
appellant of the VCAA, of the evidence needed to substantiate 
the claim, of the information needed from him, and what 
information or evidence VA would obtain for him. After 
considering the additional evidence obtained, the RO issued 
November and December 2001 supplemental statements of the 
case.  In October 2003, the Board remanded the claim for 
initial RO consideration of evidence developed directly by 
the Board.  After the RO readjudicated the claim based on 
this evidence, it issued a January 2004 supplemental 
statement of the case.  notifying him of the evidence 
necessary to establish the benefits sought, the information 
or evidence of record, and the RO's reasoning for its action.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claim, of 
the information and evidence he was expected to provide, of 
the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claim.  See Pelegrini II, No. 
01-944, U.S. Vet. App., at 10.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the  claim, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II , to 
decide the appeal would not be prejudicial error to the 
appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  The evidence of record includes the 
service medical records, VA and private treatment records, 
and documents received on multiple occasions from the 
appellant and his representative.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant; in fact, it appears that all evidence 
identified by the appellant relative to this claim has been 
obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA examinations in 
December 1998, July 1999, and May 2001, with addendums to the 
May 2001 examination in September and November 2002.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See   38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999);  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  Inhalation of asbestos 
fibers can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  VA 
Manual 21-1, Part VI, (Feb. 5, 2004) (hereinafter M21-1), 
para. 7.21(a).  High exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers.  M21-1, para. 7.21(b).  The latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  M21-1, para. 7.21(c).  

VA must determine whether military records demonstrate 
evidence of asbestos exposure in service; whether there is 
pre-service and/or post-service evidence of occupational or 
other asbestos exposure; and then make a determination as to 
the relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  M21-1, para. 7.21(d).  
See also VAOPGCPREC 4-2000; Ashford v. Brown, 10 Vet. App. 
120, 123-24 (1997).

The appellant maintains he has asbestosis that is related to 
his active naval service.  He contends he served aboard three 
ships in the United States Navy.  From 1958 to 1961, he 
reports he served a steam-powered aircraft carrier as a 
boiler tender requiring work on asbestos insulation of steam 
pipes, boilers, pumps, and blowers.  There he alleges 
exposure to asbestos particles visible to the naked eye.  
From 1967 to 1969, he asserts he served aboard a repair ship 
and a fleet tug; aboard both he claims he worked in spaces 
where asbestos insulation was located.  Prior to and after 
his service, and in the few years separating his two periods 
of active duty, he reports working as a truck driver, 
electrician, and air conditioning contractor; in these 
occupations, he claims he was not exposed to asbestos.  

Before determining the specifics of the appellant's exposure 
to asbestos in service, the initial element of a service-
connection claim requires competent medical evidence of a 
diagnosis of asbestosis.  The record includes a private chest 
x-ray in June 1985 showing early signs of interstitial 
pulmonary fibrosis, with an intrathoracic parenchymal process 
suspected.  A private chest x-ray in March 1996 was normal, 
with normal hilar and mediastinal structures.  A private 
chest x-ray in September 1996 revealed bibasilar areas of 
atelectasis.  A private pulmonary function test in September 
1996 revealed mild ventilatory impairment.  

A collection of private medical records in 1999 and 2000 
revealed similar findings.  A private chest x-ray in June 
1999 found mild increased interstitial markings consistent 
with asbestos exposure.  A private CT scan of the chest in 
June 1999 showed small subpleural blebs in the lung apices, 
with thickening of the interlobular septa in both upper lobes 
and interstitial changes in the right middle lobes.  A 
pulmonary function test in June 1999 was normal.  A private 
chest x-ray in July 1999 showed stable asbestosis.  A private 
chest x-ray in January 2000 showed mild interstitial changes 
accentuated by shallow inspiration.  No other abnormalities 
were seen.  

In contrast to these findings, VA examinations in December 
1998 and July 1999 showed no evidence of asbestosis.  VA 
examination in December 1998 indicated the appellant alleged 
exposure to asbestos in the Navy and that he had been told a 
chest x-ray in 1987 or 1988 showed asbestosis.  Examination 
of the lungs was negative.  An x-ray was normal and a CT scan 
showed no evidence of asbestosis.  The diagnoses included 
history of asbestos exposure with no evidence of asbestosis.  
VA examination in July 1999 indicated the history of asbestos 
exposure and the results of VA x-ray and CT studies in 
December 1998.  The diagnosis was history of asbestos 
exposure with no evidence of asbestosis.  

In September 2000, the Board remanded the case for a VA 
pulmonary examination.  The examiner was asked to render an 
opinion as to whether the appellant had an asbestos-related 
disease and, if so, whether it is at least as likely as not 
that the current disorder is related to in-service asbestos 
exposure, or to some other etiology (such as exposure to a 
service member with tuberculosis or his history of smoking).  

VA examination in May 2001 discussed the appellant's history 
of smoking and his claimed history of exposure to asbestos, 
as well as a recent VA CT scan in February 2001 showing 
minimal pleural thickening and a pulmonary function test 
noting mixed mild obstruction and restriction.  After review 
of the medical evidence, the pulmonary physician expressed as 
her impression that although the appellant had a history 
consistent with exposure to asbestos, the examination and 
test results were not consistent with asbestosis.  The 
examiner indicated the appellant had hypoxemia and symptoms 
perhaps suggestive of sleep apnea.  

The Board asked the examiner to clarify her opinion by 
reconciling the private medical evidence of June 1999 and 
January 2000, and by stating whether interstitial 
markings/findings were consistent with hypoxemia and sleep 
apnea, whether pleural thickening was synonymous with pleural 
effusions and fibrosis and/or pleural plaques, and whether 
hypoxemia and sleep apnea are related to asbestos exposure.  

In a September 2002 addendum, the VA pulmonologist reported 
that the shallow inspiration and vascular congestion noted on 
the January 2000 x-ray report was the reason for interstitial 
changes.  She further noted that asbestosis by definition is 
an interstitial lung disease more easily detectable by high 
resolution CT scan than x-ray.  She reported the test results 
were reviewed by her and two radiologists and showed no 
interstitial lung disease, specifically no fibrosis of the 
lung parenchyma.  "In summary, although the history is 
significant for exposure to asbestos in this patient, there 
is no physical exam[ination] criteria on my personal 
examination nor is there any parenchymal evidence on high 
resolution CT Scan that this patient has asbestosis."  

In November 2002, the Board again asked the examiner to 
clarify this opinion, specifically whether the post-service 
evidence is consistent with production of pleural effusions 
and fibrosis and pleural plaques as described in M21-1, para. 
7.21, and whether sleep apnea and hypoxemia were related to 
asbestos exposure.  The pulmonologist responded in a November 
2002 supplemental addendum that the interstitial markings and 
pleural thickening were not synonymous with pleural effusions 
and fibrosis or pleural plaques, and that the hypoxemia and 
sleep apnea were not related to the asbestos exposure.  

The extensive VA examinations, based on review of the 
evidence in the claims file and on thorough examination and 
testing of the appellant, found no evidence of current 
asbestosis.  In contrast to this is findings of interstitial 
markings consistent with asbestos exposure and findings of 
asbestosis in 1999 and 2000.  There is no indication in the 
record that the private physicians who prepared these medical 
records had access to the entire claims file, which would 
have provided greater context for their diagnostic evaluation 
and would have permitted their reference to the findings of 
the VA examinations.  The Board asked for clarifying 
information from the VA examiner, who opined in September and 
November 2002 that the interstitial changes were related to 
shallow inspiration and vascular congestion, not asbestos 
exposure, and that high resolution CT scan failed to reveal 
interstitial lung disease or fibrosis of the lung parenchyma.  
As a result, there was no medical information to suggest the 
presence of asbestosis or a disease remotely related to 
asbestos exposure.  The examiner specifically found the 
interstitial markings and pleural thickening were not 
synonymous with pleural effusions and fibrosis or pleural 
plaques, and that the hypoxemia and sleep apnea were not 
related to the asbestos exposure.  These extensive findings, 
based on thorough evaluation and access to all the 
information in the claims file, outweigh the diagnoses of 
asbestosis in the private medical records from 1999 and 2000.  
In the absence of a current diagnosis of asbestosis, the 
initial element of a service-connection claim is not 
satisfied.  

The Board need not evaluate with more specificity the details 
of the appellant's exposure to asbestos, for the medical 
evidence of record does not reveal a current diagnosis of 
asbestosis that would warrant service connection.  In light 
of the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for asbestosis.  




ORDER

Service connection for asbestosis is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



